Name: Council Regulation (EEC) No 3798/85 of 20 December 1985 laying down detailed rules governing quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: international trade;  trade;  plant product;  Europe
 Date Published: nan

 No L 367 / 28 Official Journal of the European Communities . 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3798 / 85 of 20 December 1985 laying down detailed rules governing quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries Spanish production expressed in volume over the last three years prior to accession for which statistics are available . 3 . The minimum rate of increase of the quotas shall be fixed in accordance with the procedure laid down in Article 3 . The minimum rate of increase may differ according to the product concerned . The minimum rate of increase shall be fixed in the light of, in particular ,  trade flows ,  the state of bilateral and multilateral negotiations . 4 . From 1 March to 31 December 1986 the quota to be applied shall be equal to the initial quota , less one sixth . However , where quantitative restrictions do not apply throughout an entire calendar year , special provisions , possibly involving a reduction of the initial quota , shall be adopted in accordance with the procedure laid down in Article 3 ( 1 ). 5 . In the case of preferential countries , where the protocols referred to in Article 179 of the Act or , failing that , the autonomous measures taken by virtue of Article 180 thereof provide for quantitative restrictions , the quantities resulting from the application of the aforesaid provisions shall be fixed before the quantities for the other third countries , in accordance with the provisions of paragraph 2 . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , hereinafter referred to as the 'Act', and in particular Article 91 ( 3 ) thereof, Having regard to the proposal from the Commission , Whereas Article 144 of the Act lays down that the Kingdom of Spain may maintain quantitative restrictions on imports of certain fruit and vegetables from third countries until 31 December 1989 ; whereas the Council must determine detailed rules for the application of the said quantitative restrictions ; Whereas the Kingdom of Spain may maintain , until the same date , quantitative restrictions on imports of the same products from the Community as constituted at 3 1 December 1985 ; Whereas the quantitative restrictions in question must not result in Community products being treated less favourably than products from third countries ; Whereas this Regulation is intended to apply to all third countries , without prejudice moreover to the protocols to be concluded with preferential third countries in accordance with Article 179 of the Act or to the transitional measures referred to in Article 180 of the Act ; whereas it should be stipulated , however , that the volumes of the quantitative restrictions fixed pursuant to the said Articles will be included in those fixed for all third countries under the terms of this Regulation ; Whereas , by virtue of Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Article 91 of the Act , Article 2 1 . That quota fixed for a product from a third country may not be greater than the quota fixed for the same product from the Community as constituted at 31 December 1985 . 2 . Should the Kingdom of Spain authorize imports of a product from third countries in a quantity greater than that fixed in the quota , the quota applicable to imports of the same product from the Community shall be increased by a quantity which is at least equal to the amount by which the quota for imports from third countries is exceeded . HAS ADOPTED THIS REGULATION : Article 1 1 . The quantitative restrictions on imports into Spain from third countries of the fruit and vegetables referred to in Article 144 of the Act and listed in the Annex to this Regulation shall consist of annual quotas opened without discrimination between economic operators . 2 . The initial quota in 1986 for each product is hereby fixed within a range of between 0,1 and 0,5 % of the average 31 . 12 . 85 Official Journal of the European Communities No L 367 / 25 ( b ) the information to be communicated by Spain to the Commission . They may provide for a staggering of imports over the year . Article 3 1 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Council Regulation (EEC ) No 1035 / 72 of 18 May 1 972 on the common organization of the market in fruit and vegetables ( J ). 2 . The detailed rules referred to in paragraph 1 shall include in particular : (a ) the fixing of the initial quota for each product , Article 4 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN ( ») OJ No L 118 , 20 . 5 . 1972 , p. 1 . No L 367 / 30 Official Journal of the European Communities 31 . 12 . 85 ANNEX CCT heading No Description 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers G. Carrtos , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex II . carrots and turnips :  carrots ex H. onions , shallots and garlic :  onions and garlic M. Tomatoes 08.02 Citrus fruit , fresh or dried : A. Oranges B. Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  mandarins ( including tangerines and satsumas ) C. Lemons 08.04 Grapes , fresh or dried : A. Fresh I. Table gr apes 08.06 Apples , pears and quinces , fresh : A. Apples B. Pears 08.07 Stone fruit , fresh : A. Apricots ex B. Peaches , including nectarines :  Peaches